Citation Nr: 1515845	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968; he served in the Republic of Vietnam from January 1968 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for PTSD and assigned a 30 percent disability rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For two reasons, the Veteran's claim must be remanded.

First, in the December 2014 informal hearing presentation, the Veteran's representative argued that additional VA treatment records should be obtained.  Though such records have now been added to the file, they have not been considered by the AOJ in conjunction with this appeal.  A remand is required to allow the RO to consider this evidence in the first instance.

Second, as the Veteran's claim must be remanded, the Veteran should be scheduled for a new examination.  The Veteran's previous examination is now almost four years old and in the December 2014 informal hearing presentation, the Veteran's representative requested a new examination to ascertain the current severity of the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from January 2015 and thereafter and associate them with his claim file.  

2.  Schedule the Veteran for a VA PTSD examination by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

3.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case that includes a review of all evidence developed since the June 2013 statement of the case; then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


